 

Case 20-12820 Doc2 Filed 03/04/20 Page1of2

Fill in this information to identify the case: é hee

Debtor name Law Offices of Perry A. Resnick, LLC

 

United States Bankruptcy Court for the: District ot _Maryalnd
(State)

ao
arene
==
oO
2
1

LJ Check if this is an
amended filing

Case number (if known):

 

 

 

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims and Are Not Insiders 1215

 

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, uniess the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
largest unsecured claims.

   
       

 

 

 

 

 

 

 

Deduction for : Unsecured
value of : claim
: collateral or :
Krunchcas Jeffrey Hackman | saree
i disputed
1 200 E. Palmetto Park Rd 561-212-5536 lawsuit ispure 14,200,000
Apt. 700 eff@krunchcash.com
Boca Raton, FL 33432
Baltimore Fabricators, LLC
* 4611 Bush St 25,000
Baltimore, MD 21230
3
‘4
5
6
7
8

 

 

 

 

 

 

 

 

 

 

Official Form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims page 1

 
 

Debtor

Law Offices of Perry A. Resnick, LLC Case number (if known)
Name

Case 20-12820 Doc2 Filed 03/04/20 Page 2 of2

ae

Total claim; if Deduction for
partially value of
secured collateral or
setoff

:
:
/

sagas

Unsecured
claim

 

 

10

 

11

 

12

 

13

 

14

 

15

 

16

 

17

 

18

 

19

 

20

 

 

 

 

 

 

 

 

 

Official Form 204

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims

 

page 2

 
